COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:        Michael Jermaine Gore v. The State of Texas
Appellate case number:      01-21-00700-CR
Trial court case number:    1484196
Trial court:                209th District Court of Harris County
Date motion filed:          March 2, 2022
Party filing motion:        Appellant, Michael Jermaine Gore
       Appellant, Michael Jermaine Gore, has filed a motion for rehearing of the Court’s
February 17, 2022 opinion dismissing his appeal for lack of jurisdiction. See TEX. R. APP.
P. 43.2(f), 49.1.
        Generally, a criminal defendant’s notice of appeal must be filed within thirty days
after the date the sentence is imposed, or within ninety days after the date the sentence is
imposed if the defendant files a motion for new trial. TEX. R. APP. P. 26.2(a). Absent a
timely filed notice of appeal, we lack jurisdiction over an appeal and have no authority to
take any action on an appeal. See Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App.
2012). In such a situation, we can take no other action than to dismiss the appeal. See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).
       Here, the appellate record reflected that Gore appealed from the trial court’s
December 7, 2018 judgment. The appellate record did not indicate that any post-trial
motion was filed. Accordingly, Gore’s notice of appeal was due to be filed on or before
January 7, 2019. However, Gore’s pro se notice of appeal was not filed until December
13, 2021, approximately thirty-five months after it was due to be filed. Because Gore’s
notice of appeal was not timely filed, the Court was required to dismiss Gore’s appeal. Id.
      Accordingly, it is ordered that the motion for rehearing is denied.

Judge’s signature:    /s/ Amparo Guerra
                     Acting for the Court

Panel consists of: Justices Kelly, Goodman, and Guerra.

Date: March 8, 2022